Case: 2:19-cv-02462-MHW-EPD Doc #: 43 Filed: 05/03/21 Page: 1 of 6 PAGEID #: 549




                    THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION
BRIAN GARRETT, et al.,                   )
                                         )    Case No. 2:18-cv-00692
             Plaintiffs,                 )
                                         )    Judge Michael H. Watson
 v.                                      )
                                         )    Chief Magistrate Judge Elizabeth P.
 THE OHIO STATE UNIVERSITY,              )    Deavers
                                         )
             Defendant.                  )
________________________________________ )
                                         )
STEVE SNYDER-HILL, et al.,               )    Case No. 2:18-cv-00736
                                         )
            Plaintiffs,                  )    Judge Michael H. Watson
                                         )
v.                                       )    Chief Magistrate Judge Elizabeth P.
                                         )    Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )
                                         )
NICHOLAS NUTTER, et al.                  )     Case No. 2:19-cv-02462
                                         )
            Plaintiffs,                  )     Judge Michael H. Watson
                                         )
v.                                       )     Chief Magistrate Judge Elizabeth P.
                                         )     Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )
                                         )
ROCKY RATLIFF,                           )      Case No. 2:19-cv-04746
                                         )
            Plaintiffs,                  )      Judge Michael H. Watson
                                         )
v.                                       )      Chief Magistrate Judge Elizabeth P.
                                         )      Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )
Case: 2:19-cv-02462-MHW-EPD Doc #: 43 Filed: 05/03/21 Page: 2 of 6 PAGEID #: 550




JOHN DOES 151-166,                       )
                                         )                   Case No. 2:20-cv-03817
            Plaintiffs,                  )
                                         )                   Judge Michael H. Watson
v.                                       )
                                         )                   Chief Magistrate Judge Elizabeth P.
THE OHIO STATE UNIVERSITY,               )                   Deavers
                                         )
           Defendant.                    )
________________________________________ )

                        NOTICE OF INTENT TO ESTABLISH
                   STRAUSS INDIVIDUAL SETTLEMENT PROGRAM
                   BY DEFENDANT THE OHIO STATE UNIVERSITY

       This Notice of Intent is being filed to respectfully advise the Court of The Ohio State

University’s (“Ohio State”) forthcoming and continuing efforts to resolve on an individual basis

the claims of the remaining eligible survivor plaintiffs in the five above-captioned actions through

a new public settlement program. In this regard, Ohio State states as follows:

       1.      In March 2018, the Ohio State of today was advised about alleged misconduct of

Dr. Richard Strauss during the 1978 to 1998 time period. Richard Strauss died in 2005.

       2.      Ohio State was determined to learn what, if anything, had occurred, and hired,

through counsel, the law firm of Perkins Coie LLP to conduct an independent investigation of the

Strauss allegations. After a thorough, year-long investigation, Ohio State publicly released Perkins

Coie’s 182-page report regarding Strauss in May 2019.

       3.      Ohio State has condemned Strauss’ conduct and the university’s failure at the time

to prevent the abuse, and has expressed its regret and sincere apologies to each person who endured

or has been impacted by Strauss’ abuse.

       4.      Despite the time-barred nature of the plaintiffs’ legal claims, Ohio State has

attempted to reconcile and restore the bond between itself and its former students and alumni who

were impacted by Strauss, and join with them in the healing process. As a result, when the Court

                                                 2
Case: 2:19-cv-02462-MHW-EPD Doc #: 43 Filed: 05/03/21 Page: 3 of 6 PAGEID #: 551




ordered the parties to mediate the lawsuits, Ohio State complied, and has done so for more than 20

months.

       5.      On March 6, 2020, as a result of successful mediation efforts by the Court-

appointed mediator, United States Senior District Judge Michael R. Barrett, Ohio State and 162

plaintiffs in the majority of the then-pending cases announced a $40.9 million settlement (an

average settlement value per survivor of $252,551.02) following months of extensive negotiations

through the mediation process. See DiSabato, Unopposed Motion to Establish 468B Qualified

Settlement Fund (Doc. 39) (“DiSabato QSF Motion”) at ¶¶ 1, 3.

       6.      On October 12, 2020, Ohio State and 23 additional plaintiffs in five cases

announced a $5.8 million settlement (an average settlement value per survivor of $252,551.02) on

the same basis as the March 6, 2020 settlement. See John Does 151-166, Unopposed Motion to

Establish 468B Qualified Settlement Fund (Doc. 18) (“John Does 151-166 QSF Motion”) at ¶¶ 1,

3.

       7.      In total, to date, Ohio State has reached monetary settlements with ten law firms

representing 185 plaintiffs in 17 lawsuits (leaving 5 lawsuits pending) totaling $46.7 million (an

average settlement of $252,551.02 per plaintiff). Counsel for the 185 settling plaintiffs announced

at the time that Ohio State had stepped forward and “done the right thing.” DiSabato QSF Motion

at ¶ 1; John Does 151-166 QSF Motion at ¶ 1.

       8.      After the March 6, 2020 and October 12, 2020 settlements, with Judge Barrett’s

assistance and guidance, Ohio State continued to mediate with the remaining plaintiffs in the

above-captioned lawsuits.

       9.      Regardless of the mediation or litigation, in a continuation of its effort to do the

right thing, Ohio State is advising the Court that, after May 1, 2021, it intends to make available a

public individual settlement program through which counsel and their eligible plaintiffs in the five
                                                 3
Case: 2:19-cv-02462-MHW-EPD Doc #: 43 Filed: 05/03/21 Page: 4 of 6 PAGEID #: 552




above-captioned actions who have not resolved their claims against Ohio State by May 1, 2021,

can do so on an individual basis. Although the details of the program are still being finalized, the

Strauss Individual Settlement Program (the “Program”) will provide a structure and monies for

those eligible plaintiffs who wish to participate in it. Each eligible plaintiff will only be allowed

to participate in the Program through his lawyer, as a release will be required. The Program will

provide for verification of claims and a tiering of compensation depending on the nature of the

conduct and other factors. It will be independently administered by Matt Garretson, the Special

Master in the March 6, 2020, and October 12, 2020 settlements.

        10.    The Program will allow for possible monetary settlements on an individual basis.

Unlike the prior group settlements of March 6, 2020, and October 12, 2020, the Program does not

involve a division and allocation of a defined settlement fund across numerous plaintiffs. Ohio

State is committed to providing an average settlement value per plaintiff of up to $252,551.02

based on the number of eligible plaintiffs who participate in the Program and receive a monetary

settlement. In other words, the average settlement value per plaintiff may be less than, but will

not exceed, $252,551.02. The monetary settlement for each participating plaintiff will be based

upon criteria to be administered by Mr. Garretson. Ohio State will pay the costs required to

administer the Program. The deadline to enroll in the Program will be 120 days after the initiation

of the Program.

        11.    This Notice of Intent and the creation of the Program are being done without waiver

of any of Ohio State’s defenses to the litigation, and its creation is not intended as an admission of

liability.

        12.    By making the Program available to the eligible plaintiffs in the five above-

captioned actions, Ohio State continues its effort to reconcile and restore the bond between itself



                                                  4
Case: 2:19-cv-02462-MHW-EPD Doc #: 43 Filed: 05/03/21 Page: 5 of 6 PAGEID #: 553




and its former students and alumni who were impacted by Strauss, and join with them in the healing

process.

                                             Respectfully submitted,
                                             DAVID A. YOST
                                             ATTORNEY GENERAL OF OHIO

                                     By:     /s/ Michael H. Carpenter
                                             Michael H. Carpenter (0015733) (Trial Attorney)
                                             Timothy R. Bricker (0061872)
                                             David J. Barthel (0079307)
                                             CARPENTER LIPPS AND LELAND LLP
                                             280 Plaza, Suite 1300
                                             280 North High Street
                                             Columbus, OH 43215
                                             E-mail:carpenter@carpenterlipps.com
                                                    bricker@carpenterlipps.com
                                                    barthel@carpenterlipps.com

                                             Special Counsel for Defendant The Ohio State
                                             University




                                                5
Case: 2:19-cv-02462-MHW-EPD Doc #: 43 Filed: 05/03/21 Page: 6 of 6 PAGEID #: 554




                                CERTIFICATE OF SERVICE


       I certify that a copy of the foregoing was filed electronically on May 3, 2021. Notice was

sent by operation of the Court’s electronic filing system to all other counsel who have entered an

appearance and any parties who have entered an appearance through counsel. The parties may

access this filing through the Court’s ECF system.


                                             /s/ Michael H. Carpenter
                                             One of the Attorneys Representing
                                             Defendant The Ohio State University




                                                6
